Gildebsleeve, J.
The judgment permits the defendants to pay to the plaintiffs the sum of $1,700 in avoidance of the injunction restraining the defendants from maintaining and operating their elevated railroad in front of. plaintiff’s premises, No. 952 Second avenue, in the city of New York; and; awards to the plaintiffs the sum of $878.31, as past damages and interest thereon, and $132.43 as costs and disbursements.
The case seems to have been carefully tried hy the learned referee, and we find no errors in the admission or exclusion of evidence that require a reversal of the judgment. The evidence fairly sustains the findings of the referee and warrants the judgment.
It, therefore, follows that the judgment appealed from must he affirmed, with costs.
Sedgwick, Oh. J., and Dugbo, J., concur.